NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5556-16

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

AAKASH A. DALAL,

     Defendant-Appellant.
________________________

                   Argued January 12, 2021 – Decided April 15, 2021

                   Before Judges Fisher, Gilson, and Moynihan.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Bergen County, Indictment No. 13-03-
                   0374.

                   Alan L. Zegas argued the cause for appellant (Law
                   Offices of Alan L. Zegas, attorneys; Alan L. Zegas
                   and Joshua M. Nahum, on the brief).

                   William P. Miller, Assistant Prosecutor, argued the
                   cause for respondent (Mark Musella, Bergen County
                   Prosecutor, attorney; William P. Miller and John J.
                   Scaluti, Legal Assistant, on the briefs).

PER CURIAM
      A jury convicted defendant Aakash Dalal of seventeen crimes related to

the vandalism and fire-bombing of four Jewish synagogues and a Jewish

community center.     Specifically, defendant was convicted of first-degree

terrorism, N.J.S.A. 2C:38-2(a); first-degree attempted arson, N.J.S.A. 2C:5-1

and N.J.S.A. 2C:17-1(a); two counts of first-degree conspiracy to commit

arson, N.J.S.A. 2C:5-2 and N.J.S.A. 2C:17-1; two counts of first-degree

aggravated arson as an accomplice, N.J.S.A. 2C:2-6 and N.J.S.A. 2C:17-

1(a)(2); three counts of first-degree bias intimidation as an accomplice,

N.J.S.A. 2C:2-6 and N.J.S.A. 2C:16-1(a)(1); three counts of second-degree

possession of a destructive device for an unlawful purpose, N.J.S.A. 2C:39 -

4(c); three counts of third-degree possession of a destructive device, N.J.S.A.

2C:39-3(a); and two counts of fourth-degree bias intimidation, N.J.S.A. 2C:16-

1(a)(1).

      In a separate published opinion, we analyzed and rejected defendant's

constitutional   challenges   to   the       New   Jersey   Anti-Terrorism      Act,

N.J.S.A 2C:38-1 to -5. State v. Dalal, ___ N.J. Super. ___ (App. Div. 2021).

In this opinion, we analyze and reject defendant's additional arguments.




                                                                             A-5556-16
                                         2
                                        I.

      During the four weeks starting on December 10, 2011, and ending on

January 11, 2012, five Jewish houses of worship were subject to arson,

attempted arson, or vandalism. Following an investigation, defendant and co -

defendant Anthony Graziano were charged with multiple crimes related to

those acts. We have provided a detailed description of the facts and some of

the procedural history in our published opinion. Accordingly, we summarize

here some of the additional facts and procedural history relevant to defendant's

non-Anti-Terrorism Act-based challenges to his convictions.

      During the investigation of the vandalism and arsons, law enforcement

personnel identified co-defendant Graziano as a suspect.         After collecting

additional evidence, they applied for and obtained a search warrant for

Graziano's home and his biological fluids. The warrant application sought

permission to search "any and all computers" for evidence of motive and the

commission of several crimes, including arson and bias intimidation.          The

warrant authorized the seizure of computers and electronic equipment capable

of storing data, as well as their analysis by a qualified forensic specialist. Two

laptop computers were seized.




                                                                           A-5556-16
                                       3
       In late February 2012, Bergen County Prosecutor's Office (BCPO)

Senior Forensic Analyst Andre DiMino completed an analysis of Graziano's

computers.       The   analysis    revealed   instant   message   chats   between

"Dreeper1Up" and "QuantumWorm," discussing the 2011 vandalisms and 2012

arsons. The analysis indicated that Graziano was "Dreeper1Up."

       On March 2, 2012, defendant was arrested and charged with several

counts of arson, bias intimidation, and criminal mischief.        That same day,

defendant was interrogated.       After waiving his Miranda 1 rights, defendant

admitted he was "QuantumWorm" and his involvement in the chats.

Defendant also admitted he had encouraged Graziano and acknowledged

assisting Graziano in criminal behavior that carried a risk of death because he

"thought it was exciting."        Nevertheless, defendant denied hating Jewish

people and characterized his encouragement of Graziano as "jokes."

       Defendant was incarcerated in the Bergen County Jail. In April 2012, a

federal judge received a letter from one of defendant's fellow inmates,

expressing concern that defendant was planning to attack a federal building.

The informant's letter stated he often spoke with defendant and defendant told

him "how much he hates the government and the Jewish people."


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                           A-5556-16
                                        4
      The letter was turned over to the FBI and, thereafter, the informant met

with special agents on four occasions in May and June of 2012. During those

meetings, the informant described defendant's alleged plan to obtain a gun and

murder a Bergen County assistant prosecutor. The informant also provided

special agents with papers containing the targeted prosecutor's name and an

email address, both written in defendant's handwriting. On June 25, 2012, the

FBI alerted the BCPO to the threat. That same day, at the request of the FBI,

the informant spoke with defendant while wearing a wire, and the recording

captured defendant discussing his efforts to obtain a handgun.

      On June 27, 2012, a detective with the BCPO applied for and obtained a

warrant to search defendant's jail cell. In the warrant application, the detective

described the informant's disclosures to the FBI and the papers believed to

have been written by defendant. The recorded conversation between defendant

and the informant was also referenced:

            On June 25, 2012, agents with the FBI wired the
            confidential informant with a recording device to
            allow for the recording of a conversation between
            Dalal and the confidential informant. While the
            totality of the recording has not been completely
            analyzed, Dalal is heard to discuss with the
            confidential informant his efforts to obtain a handgun.




                                                                           A-5556-16
                                       5
      In executing the warrant to search defendant's jail cell, investigators

found papers containing the names of BCPO staff and two judges who sit in

Bergen County; references to explosives; and notations reading "dead cops,

dead cops." Defendant's papers also contained anti-Semitic references and

drawings.

      In March 2013, a Bergen County grand jury returned a thirty-count

indictment, charging both defendant and Graziano with numerous first, second,

third, and fourth-degree crimes. Thereafter, defendant filed a series of pretrial

motions seeking to suppress the evidence seized from his jail cell; to suppress

the instant messages and other computer data seized from Graziano's home; to

sever certain charges; and to disqualify the BCPO from handling the case. The

State opposed those motions and moved to admit the writings and drawings

seized from defendant's jail cell in accordance with N.J.R.E. 404(b).

      On April 21, 2016, the trial court issued a written decision on the State's

motion. After undertaking an analysis pursuant to State v. Cofield, 127 N.J.

328 (1992), the trial court found "the writings and drawings [were] extremely

probative of [defendant's] motive and the admission of such evidence

substantially outweigh[ed] the potential prejudice against him."             The

documents were admitted with redactions, displaying the portions exhibiting


                                                                          A-5556-16
                                       6
defendant's anti-Semitism, and the court ordered a limiting instruction.

Defendant's motion to suppress was denied on August 19, 2016.

      Defendant's motion to suppress the instant messages and other items

seized from Graziano's home was denied in April 2016. The court found the

information contained in the affidavit established probable cause for the search

and seizure.    The court also found the "any and all computers" language in

the affidavit and search warrant were sufficient to establish what could be

seized. Consequently, the search of Graziano's computer and the seizure of the

data in the computer were deemed lawful.

      Defendant was tried before a jury between September 27 and November

1, 2016. The analyst who searched Graziano's computers and discovered the

instant messages testified.     The State introduced into evidence a report

containing the messages in their raw data form. Defense counsel objected,

contending the report was "an editorialized document."           The trial court

overruled defense counsel's objection and instructed the jury that the

statements in the chats could only be considered as "evidence of Aakash Dalal

and Anthony Graziano's plan, motive, state-of-mind, and identity." The chats

could not be used to infer defendant's guilt "just because he has these beliefs."




                                                                           A-5556-16
                                       7
      Over defendant's objection, several documents seized from defendant's

jail cell were admitted and published for the jury's consideration. The trial

judge also gave the jury a limiting instruction on those documents, directing

that they could only be considered as "evidence of [defendant's] plan, motive,

or state-of-mind." The documents and their contents could not be used to infer

"that defendant is a bad person and therefore[] must be found guilty[.]"

      In total the State presented seventeen witnesses and moved 141 exhibits

into evidence. Defendant elected not to testify and called no witnesses. After

hearing all the evidence, the jury convicted defendant of nine first-degree

crimes, three second-degree crimes, three third-degree crimes, and two fourth-

degree crimes.

                                      II.

      In addition to his constitutional challenges to the Anti-Terrorism Act,

defendant presents seven arguments:

            Point [I] – THE TRIAL COURT ERRED BY
            FAILING TO SUPPRESS THE EVIDENCE
            RETRIEVED FROM AN IMPROPER SEARCH OF
            MR. DALAL'S JAIL CELL.

            A.    THE TRIAL COURT ERRED BY FAILING TO
                  SUPPRESS THE EVIDENCE RECOVERED
                  FROM    MR.   DALAL'S   JAIL   CELL
                  PURSUANT TO A SEARCH WARRANT
                  OBTAINED THROUGH THE VIOLATION OF

                                                                           A-5556-16
                                      8
     MR. DALAL'S   SIXTH    AMENDMENT
     RIGHTS

     1.   THE MASSIAH REQUIREMENTS

     2.   THE VIOLATIONS OF MR. DALAL'S
          RIGHTS UNDER MASSIAH, THE
          FIFTH AND SIXTH AMENDMENTS TO
          THE        UNITED      STATES
          CONSTITUTION AND THE NEW
          JERSEY CONSTITUTION

B.   THE   TRIAL    COURT  ERRED   BY
     ADMITTING THE JAIL CELL EVIDENCE
     UNDER RULE 404(b)

Point [II] – THE TRIAL COURT ERRED BY
FAILING TO SUPPRESS THE COMPUTER DATA
RECOVERED FROM ANTHONY GRAZIANO'S
COMPUTER WITHOUT PROBABLE CAUSE[.]

A.   THE   WARRANT     FOR  DEFENDANT
     ANTHONY     GRAZIANO'S  COMPUTER
     LACKED PROBABLE CAUSE AND THE
     DATA RETRIEVED FROM THE COMPUTER
     MUST BE SUPPRESSED

B.   THE     DATA   RECOVERED   FROM
     UNALLOCATED SPACE ON ANTHONY
     GRAZIANO'S   COMPUTER  MUST  BE
     SUPPRESSED BECAUSE IT FAILS TO
     SATISFY    THE   STANDARDS  FOR
     ADMISSION OF EVIDENCE IN NEW
     JERSEY

Point [III] – THE TRIAL COURT ERRED BY
FAILING TO SEVER THE CHARGES FOR
CRIMINAL MISCHIEF AND BIAS INTIMIDATION

                                          A-5556-16
                   9
            FROM THE REMAINING COUNTS FOR ARSON
            AND TERRORISM.

            Point [IV] – THE TRIAL COURT ERRED BY
            FAILING TO PERMIT MR. DALAL TO REVIEW
            JUROR QUESTIONNAIRES DURING VOIR DIRE.

            Point [V] – THE TRIAL COURT ERRED IN
            DENYING MR. DALAL'S MOTION FOR A
            JUDGMENT OF ACQUITTAL[.]

            A.     MR. DALAL SHOULD HAVE BEEN
                   ACQUITTED OF COUNTS 4 THROUGH 7 OF
                   THE INDICTMENT RELATED TO K'HAL
                   ADATH JERSHURUN [sic]

            B.     MR. DALAL SHOULD HAVE BEEN
                   ACQUITTED OF COUNTS 8 THROUGH 12
                   RELATED TO THE JEWISH COMMUNITY
                   CENTER

            C.     MR. DALAL SHOULD HAVE BEEN
                   ACQUITTED ON THE SIX DESTRUCTIVE
                   DEVICE COUNTS

            Point [VI]  –  THE   BERGEN    COUNTY
            PROSECUTOR'S    OFFICE     MUST      BE
            DISQUALIFIED FROM THIS CASE TO AVOID
            EVEN THE APPEARANCE OF IMPROPRIETY[.]

            Point [VII] – THE TRIAL COURT'S LOSS OF THE
            VERDICT SHEET IN THIS MATTER REQUIRES
            THE VERDICT BE VACATED AND THE MATTER
            REMANDED FOR A NEW TRIAL.

We are not persuaded that any of these arguments warrant the reversal of the

jury's verdict and, therefore, we affirm.

                                                                     A-5556-16
                                      10
      1.    The Motion to Suppress the Documents Seized from Defendant's
            Jail Cell.

      Defendant contends that the evidence seized from his jail cell should

have been excluded on two grounds: Its seizure violated his constitutional

rights; and the documents used at trial were inadmissible under N.J.R.E.

404(b).

      a.    The Seizure of the Evidence

      Defendant argues that his Sixth Amendment right to counsel was

violated when a government informant questioned him. Defendant contends

that the information the informant gleaned was used to obtain a warrant to

search his jail cell. Thus, defendant argues that the documents seized from his

cell should have been suppressed as fruits of a poisonous tree. We disagree

because there are several factual and legal flaws in the chain of events

defendant relies on.

      In denying defendant's motion to suppress, the trial court found that the

jailhouse informant had been used by law enforcement personnel primarily to

investigate separate, new crimes, not to solicit information concerning the

vandalism and arsons at the synagogues and Jewish community center. Those

findings are supported by substantial credible evidence.



                                                                        A-5556-16
                                     11
      The informant first came to the attention of law enforcement when he

wrote to a federal judge about defendant's alleged plot to bomb a federal

building. The FBI then interviewed the informant several times and learned of

defendant's alleged plots to kill an assistant prosecutor and to obtain a gun. 2

The informant also acquired information from defendant about the vandalism

and the arsons at the Jewish houses of worship, but did not do so at the

instruction of the FBI. Consequently, the trial court did not find a violation of

defendant's Sixth Amendment right. We agree.

      The Sixth Amendment to the United States Constitution guarantees

criminal defendants the assistance of legal counsel. U.S. Const. amend. VI.

That right can attach at various times, but it clearly attaches once adversarial

judicial proceedings are initiated, such as when formal charges are brought.

Kirby v. Illinois, 406 U.S. 682, 688 (1972); State v. Lenin, 406 N.J. Super.

361, 371-72 (App. Div. 2009).

      "Once the right to counsel has attached . . . the State is obliged to honor

it." State v. Leopardi, 305 N.J. Super. 70, 77 (App. Div. 1997). Neither law

2
   In August 2013, defendant was indicted for first-degree conspiracy to
commit murder, N.J.S.A. 2C:5-2(a)(1) and N.J.S.A. 2C:11-3; second-degree
conspiracy to possess an assault firearm, N.J.SA. 2C:5-2(a)(1) and N.J.S.A.
2C:39-5(f); and third-degree terroristic threats, N.J.S.A. 2C:12-3(a). After he
was convicted on the earlier charges, the State dismissed the second
indictment.
                                                                          A-5556-16
                                     12
enforcement personnel nor prosecutors can act "in a manner that circumvents

[or] dilutes the protection afforded by the right to counsel." Ibid. (alteration

in original) (quoting Maine v. Moulton, 474 U.S. 159, 171 (1985)).

      A defendant is denied his Sixth Amendment right when "his own

incriminating words . . . [are] deliberately elicited from him after he ha[s] been

indicted and in the absence of his counsel" by law enforcement, Massiah v.

United States, 377 U.S. 201, 206 (1964), or jailhouse informants working on

their behalf, Kuhlmann v. Wilson, 477 U.S. 436, 459 (1986). "[A] defendant

does not make out a violation of that right simply by showing that an

informant, either through prior arrangement or voluntarily, reported h is

incriminating statements to the police." Kuhlmann, 477 U.S. at 459. "[T]he

Sixth Amendment is not violated whenever — by luck or happenstance — the

State obtains incriminating statements from the accused after the right to

counsel has attached[.]" Ibid. (quoting Moulton, 474 U.S. at 176).

      Instead, defendant "must demonstrate that the police and their informant

took some action, beyond merely listening, that was designed deliberately to

elicit incriminating remarks." Ibid. In other words, the State must engage in

deliberate action to obtain information from defendant regarding the pending




                                                                           A-5556-16
                                      13
charges. See, e.g., Moulton, 474 U.S. at 176-77; United States v. Henry, 447

U.S. 264, 270-71 (1980); Massiah, 377 U.S. at 202-03.

      In addition, law enforcement personnel can investigate new crimes.

Consequently, a defendant who has already been charged with certain crimes

can be investigated and even questioned about uncharged and unrelated

offenses. McNeil v. Wisconsin, 501 U.S. 171, 175-76 (1991). Those separate

investigations are allowed because the Sixth Amendment right to counsel is

"offense specific." Texas v. Cobb, 532 U.S. 162, 164 (2001); State v. Harris,

181 N.J. 391, 435 (2004).

      The trial court found that the jailhouse informant was primarily used to

investigate potential new crimes by defendant: plots to blow up a federal

building and to kill an assistant prosecutor.    When the warrant to search

defendant's jail cell was sought on June 27, 2012, defendant had not been

charged with those new crimes. Accordingly, his Sixth Amendment right had

not attached.

      Furthermore, an examination of the application for the warrant to search

defendant's jail cell establishes that the focus was on those new crimes.

Although there was a reference to the recorded conversation, the full transcript

of that conversation was not yet available. More importantly, we agree with


                                                                         A-5556-16
                                     14
the trial judge that there was sufficient probable cause beyond the conversation

to support the warrant to search defendant's jail cell. See State v. Sullivan,

       169 N.J. 204, 210-11 (2001) (recognizing the validity of warrants

supported by probable cause, "a 'well grounded' suspicion" that "evidence . . .

is at the place sought to be searched").

       b.   The Admission of the Documents Seized from Defendant's Jail

Cell

       Defendant contends that the evidence seized from his jail cell was

inadmissible because it was inflammatory and not relevant to a material issue.

The trial court granted the State's motion to admit some of that evidence in

accordance with N.J.R.E. 404(b).       We review such a ruling for abuse of

discretion. State v. Rose, 206 N.J. 141, 157 (2011).

       Our Supreme Court has established a four-part test to guide the

admission of evidence under N.J.R.E. 404(b):

            1. The evidence of the other crime must be admissible
            as relevant to a material issue;

            2. It must be similar in kind and reasonably close in
            time to the offense charged;

            3. The evidence of the other crime must be clear and
            convincing; and



                                                                         A-5556-16
                                      15
            4. The probative value of the evidence must not be
            outweighed by its apparent prejudice.

            [Cofield, 127 N.J. at 338 (quoting Abraham P.
            Ordover, Balancing the Presumptions of Guilt and
            Innocence: Rules 404(b), 608(b) and 609(a), 38 Emory
            L.J. 135, 160 (1989)).]
      The trial court carefully applied the four Cofield factors and, as already

noted, held the seized writings could be admitted with redactions and a

limiting instruction.    The trial court's determination did not "rest[] on an

impermissible basis," nor was it "based upon a consideration of irrelevant or

inappropriate factors." State v. C.W., 449 N.J. Super. 231, 255 (App. Div.

2017) (quoting State v. Steele, 430 N.J. Super. 24, 34-35 (App. Div. 2013)).

Accordingly, we discern no abuse of discretion.

      Moreover, we must "determine whether any error found is harmless or

requires reversal."     State v. Prall, 231 N.J. 567, 581 (2018).    To warrant

reversal, an error must be "of such a nature as to have been clearly capable of

producing an unjust result[.]" R. 2:10-2.

      We discern no reversible error because the documents admitted into

evidence that were seized from defendant's jail cell were at best cumulative.

The State presented strong and compelling evidence of defendant's guilt, which

came primarily from defendant's own words in the instant messaging chats that

he had with co-defendant Graziano.          Accordingly, the introduction of the

                                                                         A-5556-16
                                      16
documents seized from defendant's jail cell was at best harmless error. See

Prall, 231 N.J. at 580; State v. Camacho, 218 N.J. 533, 554-55 (2014)

(considering court's instructions and "the overwhelming evidence produced by

the State," asserted error was harmless); see also State v. Daniels, 182 N.J. 80,

95 (2004) (alteration in original) (quoting State v. Macon, 57 N.J. 325, 336

(1971)) (claimed error must be "sufficient to raise a reasonable doubt as to

whether [it] led the jury to a result it otherwise might not have reached").

      2.    The Admission of the IM Chats

      Defendant challenges the instant messaging chat evidence on two

grounds.   He contends (1) the seizure of Graziano's computer was illegal

because the warrant lacked probable cause; and (2) the data seized from the

computer was not sufficiently reliable to be admitted into evidence. We reject

both these arguments.

      a.    The Search Warrant

      Law enforcement identified Graziano as a suspect after they obtained

security footage from a Walmart depicting him purchasing items used to make

the Molotov cocktails.      Relying on that information, as well as other

information garnered during the investigation, a detective from the BCPO




                                                                           A-5556-16
                                      17
applied for a warrant to search the home where Graziano lived with his

parents.

      The detective who prepared the affidavit in support of the warrant

described the evidence sought as including electronically stored d ata related to

the commission of the suspected crimes, as well as the motive for the arsons.

A judge reviewed that application and issued a warrant, finding probable cause

for the search of computers and other devices that could store information

electronically. Two computers were then seized from Graziano's home.

      As already noted, a warrant is lawful if it is supported by probable cause

to believe that evidence of a crime is in the place to be searched. Sullivan, 169

N.J. at 210. There is no precise definition of probable cause, but it is based on

a "'common-sense, practical standard' dealing with 'probabilities' and the

'practical considerations of everyday life on which reasonable and prudent

[persons], not legal technicians, act.'" State v. Evers, 175 N.J. 355, 381 (2003)

(quoting Sullivan, 169 N.J. at 211).      Consequently, an affidavit seeking a

search warrant must present "a fair probability that contraband or evidence of a

crime will be found in a particular place." Illinois v. Gates, 462 U.S. 213, 238

(1983).    Because "substantial deference must be paid" to a trial court's

probable cause determination, "defendant bears the burden of demonstrating


                                                                          A-5556-16
                                     18
that the warrant was issued without probable cause or that the search was

otherwise unreasonable." Evers, 175 N.J. at 381 (citing State v. Valencia, 93

N.J. 126, 133 (1983)).

      We hold that there was probable cause to search for computers and other

devices that stored electronic information. Graziano was being investigated

for arsons at synagogues. It is well-recognized that persons who engage in

hate crimes often visit certain websites and communicate with other people

who share their views.      See United Nations, The Use of the Internet for

Terrorist Purposes 5 (2012) (explaining use of the internet "as a means to

publish extremist rhetoric . . . develop relationships . . . and solicit support").

It was, therefore, eminently reasonable to search for computers and other

electronic equipment in an effort to reveal Graziano's motive for and planning

of the arsons.

      b.    The Admission of the Chats

      A forensic expert examined Graziano's computer and discovered that

someone had tried to wipe it clean. Nevertheless, the expert was able to create

an image of the computer's hard drive and, using forensic software, search the

recovered data. The data included instant messaging chats. The expert found

and generated a report with numerous chats between "Dreeper1Up" and


                                                                            A-5556-16
                                      19
"QuantumWorm." Some of the messages displayed the date and time that they

had been sent.    Other messages, however, did not have such information.

Moreover, some of the computer's data could not be recovered. Therefore,

some of the chats were incomplete.

      At trial, defendant objected when the State's expert began to testify. The

trial judge overruled that objection and allowed the expert to testify and

explain how he had put together the chats. The court also allowed the State to

introduce screenshots from the forensic examination software; a report

containing the data extracted from the chats; and a "streamlined" copy of

messages, with the coding removed. The trial court gave a limiting instruction

before allowing the State to introduce the substance of the chats.

      "A trial court's ruling on the admissibility of evidence is reviewed on

appeal for abuse of discretion."     Rose, 206 N.J. at 157.      "[C]onsiderable

latitude is afforded" to the trial court's evidentiary rulings, and they will be

reversed "only if [they] constitute[] an abuse of discretion." State v. Cole, 229

N.J. 430, 449 (2017) (quoting State v. Kuropchak, 221 N.J. 368, 385 (2015)).

      We discern no abuse of discretion or error in the admission of the IM

chats. The State presented those chats through a forensic expert. Defense

counsel made no objection to the expert's qualification as a computer data


                                                                          A-5556-16
                                     20
recovery expert, despite reserving the right to do so after cross-examination.

Consequently, there is a sufficient reliable basis for the admission of the

evidence.    Defendant's arguments concerning how the information was

reconstructed and that some information was missing go to the weight of the

evidence. See, e.g., State v. Harvey, 151 N.J. 117, 195 (1997) (after trial court

found underlying databases reliable, questions regarding their characteristics

went "to the weight of the evidence, not its admissibility"); see also State v.

McGuire, 419 N.J. Super. 88, 126-27 (App. Div. 2011) (noting cross-

examination and contrary evidence are means of undermining expert

testimony); State v. M.J.K., 369 N.J. Super. 532, 549 (App. Div. 2004)

(citations omitted) (recognizing a "factfinder may . . . accept some of the

expert's testimony and reject the rest . . . even if that testimony is unrebutted").

      At trial, the defense challenged the weight and credibility of the IM

chats, but apparently the jury rejected those arguments. We discern no error or

abuse of discretion that would warrant us to second-guess the jury's factual

findings.   Harvey, 151 N.J. at 200 (jury may assign "whatever weight it

deem[s] appropriate to the expert evidence").

      3.     The Motion to Sever




                                                                             A-5556-16
                                       21
         Defendant contends that the charges of criminal mischief and bias

intimidation should have been severed from the arson and terrorism charges

because by trying them together defendant was prejudiced.

         Rule 3:7-6 allows for two or more offenses to be charged together in the

same indictment "if the offenses charged are of the same or similar character

or are based on the same act or transaction or on [two] or more acts or

transactions connected together or constituting parts of a common scheme or

plan."     Under Rule 3:15-2(b), "[i]f for any other reason it appears that a

defendant or the State is prejudiced by a permissible or mandatory joinder of

offenses . . . in an indictment . . . the court may order an election or separate

trials of counts[.]"

         We review a court's ruling on a severance motion for abuse of discretio n.

State v. Chenique-Puey, 145 N.J. 334, 341 (1996).           The decision to deny

defendant's motion to sever counts at trial "rests within the trial court's sound

discretion and is entitled to great deference on appeal." State v. Brown, 118

N.J. 595, 603 (1990) (first citing State v. Laws, 50 N.J. 159, 175 (1967); and

then citing State v. Sanchez, 224 N.J. Super. 231, 245 (App. Div. 1988)).

Thus, the "[d]enial of such a motion will not be reversed in the absence of a

clear showing of a mistaken exercise of discretion." State v. Krivacska, 341


                                                                            A-5556-16
                                        22
N.J. Super. 1, 38 (App. Div. 2001) (citing State v. Rosenberg, 37 N.J. Super.

197, 202 (App. Div. 1955)).

        Defendant must demonstrate prejudice. State v. Moore, 113 N.J. 239,

273-74 (1988) (recognizing more than a "mere claim" is required). In ruling

on a motion to sever, the court should consider the potential harm to the

defendant, as well as the need for judicial economy and expediency. State v.

Coruzzi, 189 N.J. Super. 273, 297-98 (App. Div. 1983).                 The key to

determining whether joinder is prejudicial to a defendant is assessing whether,

if the crimes were tried separately, evidence of the severed offenses "would be

admissible under [N.J.R.E. 404(b)] in the trial of the remaining charges."

State v. Sterling, 215 N.J. 65, 73 (2013) (alteration in original) (quoting

Chenique-Puey, 145 N.J. at 341). "If the evidence would be admissible at both

trials, then the trial court may consolidate the charges because 'a defendant

will not suffer any more prejudice in a joint trial than he would in separate

trials.'" Chenique-Puey, 145 N.J. at 341 (quoting Coruzzi, 189 N.J. Super. at

299).

        Here, we discern no abuse of discretion in the trial court's decision not to

sever the charges of criminal mischief and bias intimidation. We agree with

the trial court that the N.J.R.E. 404(b) requirements, as articulated in Cofield,


                                                                             A-5556-16
                                        23
127 N.J. at 338, were met, and that evidence of the vandalism, arson, and the

motive for defendant's actions would have been admissible if defendant had

been separately tried on the charges of bias intimidation and criminal mischief.

See Krivacska, 341 N.J. Super. at 39. Defendant's motive in committing all

the charged offenses was relevant. The crimes also arose out of the same

series of events. Moreover, the evidence of all the crimes was sufficiently

clear and convincing to be presented together in one trial.         Finally, the

probative value of the evidence of the various crimes was not outweighed by

its apparent prejudice. Consequently, the trial of all the counts was not unduly

prejudicial to defendant.

      4.    The Jury Voir Dire

      Defendant asserts that the trial court committed reversible error by

limiting his access to juror questionnaires. During the jury selection process,

the State expressed concern about certain pages of the jury questionnaire being

given to defendant. The State explained that it had a concern that defendant

might try to use biographical information about the jurors to target them, as he

had with alleged plots against an assistant prosecutor and certain judges.

      The court ruled that defendant would be given the first eight pages of the

questionnaire, but not the final three pages, which contained biographical


                                                                             A-5556-16
                                     24
information. Defendant still had access to that information, however, because

it was reviewed during the jury selection process when he was present.

      We discern no abuse of discretion or prejudice related to the jury

selection process.     Defendant was present during the questioning of

prospective jurors and he had access to and could discuss the information with

his attorneys. The only limitation was that he could not physically possess

biographical information concerning the jurors.

      Moreover, even if we assume this restriction impacted defendant's right

to be present and contribute to the jury selection process, such an error is

generally subject to a harmless error analysis. See State v. W.A., 184 N.J. 45,

48, 64 (2005); see also R. 3:16(b). We hold defendant's restricted access,

under the described circumstances, was not "clearly capable of producing an

unjust result." R. 2:10-2.

      5.    The Motion for Acquittal

      At trial, defendant moved for a judgment of acquittal. He renews his

arguments on appeal. First, defendant argues that there was no evidence that

he had any knowledge of or participated in the planning of the attempted arson

at the Jewish temple K'Hal Adath Jeshurun. Second, he argues that he should

have been acquitted on the five counts related to the Paramus Jewish


                                                                         A-5556-16
                                    25
Community Center. Finally, he asserts that there was insufficient evidence to

convict him of the six counts charging him with possession of destructive

devices.

       An appellate court reviews the denial of a motion for acquittal de novo,

applying the same standard used by the trial judge. State v. Williams, 218 N.J.

576, 593-94 (2014). "We must determine whether, based on the entirety of the

evidence and after giving the State the benefit of all its favorable testimony

and all the favorable inferences drawn from that testimony, a reasonable jury

could find guilt beyond a reasonable doubt." Id. at 594 (citing State v. Reyes,

50 N.J. 454, 458-59 (1967)). The reviewing court "must consider only the

existence of such evidence, not its 'worth, nature, or extent.'" State v. Brooks,

366 N.J. Super. 447, 453 (App. Div. 2004) (quoting State v. Kluber, 130 N.J.

Super. 336, 342 (App. Div. 1974)).

       At trial, the State relied on accomplice liability and conspiratorial

liability.   Accordingly, the trial judge charged the jury on both vicarious

liability theories.

       Accomplice liability attaches if defendant shares with the principal actor

the same criminal intent and defendant "participated or assisted in the

commission of the criminal act." State v. Daniels, 224 N.J. 168, 179 (2016)


                                                                          A-5556-16
                                      26
(citing State v. Bielkiewicz, 267 N.J. Super. 520, 528 (App. Div. 1993)); see

also State v. Maloney, 216 N.J. 91, 105 (2013); State v. Whitaker, 200 N.J.

444, 457-58 (2009); N.J.S.A. 2C:2-6(c). Accordingly, to be an accomplice, a

defendant must have the necessary intent and the State must prove beyond a

reasonable doubt that defendant "at least indirectly participate[d] in th e

commission of the criminal act." Maloney, 216 N.J. at 105 (quoting Whitaker,

200 N.J. at 459); see also State v. Lassiter, 348 N.J. Super. 152, 162-63 (App.

Div. 2002).

      Conspiratorial liability is imposed for "the acts of others that constitute a

reasonably foreseeable risk arising out of the criminal conduct undertaken to

effectuate [a] conspiracy, and occurring as the necessary or natural

consequences of the conspiracy." State v. Bridges, 133 N.J. 447, 468 (1993).

"[C]onspirators are treated as accomplices under N.J.S.A. 2C:2-6, and hence

are guilty of the same substantive offense[s] as the principal." State v. Cagno,

409 N.J. Super. 552, 577 (App. Div. 2009) (quoting State v. Taccetta, 301 N.J.

Super. 227, 243 (App. Div. 1997)); see also State v. Schmidt, 110 N.J. 258,

259, 273 (1988) (explaining State's proofs in a given case may "sustain [a

defendant's] liability for possession as an accomplice or conspirator," even




                                                                            A-5556-16
                                      27
where defendant never possessed the prohibited item); State v. Roldan, 314

N.J. Super. 173, 188 (App. Div. 1998) (acknowledging same).

      The evidence presented during defendant's trial allowed the jury to

reasonably find that defendant was guilty of all the charges beyond a

reasonable doubt. In that regard, the communications between defendant and

co-defendant Graziano were evidence that they were involved in an ongoing

conspiracy.   The instant messaging chats between defendant and Graziano

allowed the jury to conclude that defendant intended Graziano carry out the

two arsons and attempted arson, and that he promoted or facilitated Graziano's

crimes. Indeed, defendant acknowledged that he "egged" Graziano on.

      The evidence at trial also allowed the jury to reasonably conclude that

defendants were in a conspiracy to commit arson and to fire-bomb synagogues.

Defendant acknowledged that he told Graziano to look for instructions on

preparing Molotov cocktails online.      During their chats, defendant and

Graziano then discussed using Molotov cocktails on the three synagogues.

Regarding the Rutherford synagogue, defendant advised Graziano that he

should first throw a large rock through a window and then throw a Molotov

cocktail. That evidence allowed the jury to find beyond reasonable doubt that




                                                                       A-5556-16
                                    28
defendants were in a conspiracy and, therefore, defendant could be guilty of all

the charges that were submitted to the jury.

      6.    The Motion to Disqualify the BCPO

      Next, defendant argues that the trial court erred by failing to disqualify

the entire Bergen County Prosecutor's Office from this case after defendant

was charged with conspiracy to murder a BCPO assistant prosecutor.

Defendant asserts that there was an appearance of impropriety and that

reasonable persons could doubt the BCPO's ability to be objective and fair.

We disagree.

      We review disqualification issues de novo.       City of Atlantic City v.

Trupos, 201 N.J. 447, 463 (2010).         "Attorneys who serve as counsel for

governmental bodies must avoid not only direct conflicts of interests, but any

situation which might appear to involve a conflict of interest." In re Op. No.

415, 81 N.J. 318, 324 (1979) (citation omitted). Following amendments to the

Rules of Professional Conduct in 2004, our Supreme Court generally

abandoned the "appearance of impropriety" standard as too vague a criterion

for evaluating a disqualifying conflict of interest.   In re Sup. Ct. Advisory

Comm. on Pro. Ethics Op. No. 697, 188 N.J. 549, 552, 568 (2006); State v.

Hudson, 443 N.J. Super. 276, 288 (App. Div. 2015). Nevertheless, courts


                                                                         A-5556-16
                                     29
retain the authority "to take corrective action when the risk of improper

conflict threatens the administration of justice." State v. Faulcon, 462 N.J.

Super. 250, 256-57 (App. Div. 2020) (quoting Sup. Ct. of N.J., Administrative

Determinations in Response to the Report and Recommendation of the

Supreme Court Commission on the Rules of Professional Conduct, comm'n

cmt. on RPC 1.7 (Sept. 10, 2003), reprinted in Michels, New Jersey Attorney

Ethics, Appendix A1 at 1250 (2020)).

      We discern neither an appearance of impropriety nor a conflict of

interest in the BCPO handling the case against defendant and Graziano. The

BCPO removed the assistant prosecutor who was actually threatened and he

did not try the case.    We believe that cured any potential appearance of

impropriety or conflict of interest. To rule otherwise would allow defendants

to make threats against a prosecutor's office and then require the matter to be

shifted to another prosecutor's office or to the Office of the Attorney General.

      Prosecutors and assistant prosecutors hold the responsibility to indict

and prosecute crimes involving many different types of criminal activity. In

exercising that responsibility, prosecutors and assistant prosecutors are

sometimes threatened or implicitly threatened by defendants or people acting

in concert with defendants. Accordingly, to warrant disqualification, there


                                                                           A-5556-16
                                      30
must be a showing of a real ground for questioning the entire prosecutor's

office's appearance of impropriety or a conflict of interest.           See State v.

Harvey, 176 N.J. 522, 529 (2003); see also State v. Irizarry, 271 N.J. Super.

577, 593-601 (App. Div. 1994) (declining to disqualify entire prosecutor's

office where one staff member was likely to be a necessary witness). That

standard does not depend on the actions or threats of the defendant; rather, it

focuses on the actions or omissions of the prosecutor's office. See Irizarry,

271 N.J. Super. at 591-92. Here, there is nothing in the record to question the

impartiality of the entire BCPO, nor is there a conflict of interest.

      7.    The Verdict Sheet

      Finally, defendant contends that the verdict sheet was lost and, therefore,

he is not able to determine the factual basis for the jury's determination on his

convictions and, in particular, the terrorism convictions.

      This argument lacks merit. The jury returned its verdict on the record.

The foreperson confirmed that the verdict was unanimous. The trial court then

reviewed with the foreperson each of the charges and the foreperson, on the

record, announced the jury's verdict. With regard to the charge of terrorism,

the foreperson confirmed the jury unanimously found defendant guilty as to




                                                                             A-5556-16
                                      31
the third scenario listed on the verdict sheet. The jury was then polled, and

they all confirmed their unanimous verdicts.

      Moreover, we note that it is not clear on the record presented to us why

the jury verdict sheet could not be located. What is clear, however, is that the

jury announced its verdict consistent with the verdict sheet and if needed the

trial court could reconstruct and settle that part of the record. See R. 2:5-5.

      In summary, we have evaluated but rejected all of defendant's arguments

challenging the jury verdict. Accordingly, all his convictions are affirmed.

      Affirmed.




                                                                            A-5556-16
                                      32